Citation Nr: 1222041	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  08-17 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for chronic kidney disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from July 1963 to July 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota that denied service connection for a kidney condition.  

This matter was previously before the Board in December 2011, at which time it solicited an expert medical opinion from a physician with the Veterans Health Administration (VHA).  The Board received the requested opinion in March 2012.


FINDING OF FACT

The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's current chronic kidney disease and the medications taken in treatment of his service-connected low back condition.


CONCLUSION OF LAW

Service connection for chronic kidney disease is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection

The Veteran claims that he is entitled to service connection for a chronic kidney condition, claimed as secondary to medications that the Veteran takes in treatment of his service-connected low back condition.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service connected condition by a service connected condition is also compensable under 38 C.F.R.     § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Regarding the first Wallin element, evidence of a current disability, the Veteran was diagnosed with sudden onset renal failure by a VA physician in November 2006, and the medical evidence of record otherwise contains evidence of this condition.  The first Wallin element, evidence of a current disability, is therefore met.

With respect to the second Wallin element, evidence of a service-connected disability, the Veteran is service-connected for an L1 compression fracture with a 40 percent disability rating, and the evidence indicates that the Veteran has taken non-steroidal anti-inflammatory drugs (NSAIDs) in treatment of this condition.  Accordingly, the second Wallin element, evidence of a service-connected disability, is met.

Regarding the third Wallin element, medical evidence of nexus, the Veteran's physician noted in November 2006 that the etiology of the Veteran's kidney failure was unclear, and the physician stated that such failure was "hopefully reversible due [to the Veteran's use of] NSAIDs."  A March 2007 VA clinical note stated that the Veteran "was told that his [chronic kidney disease] was secondary to pain pills used for arthritis and back pain, presumably NSAIDs."  In May 2007, the Veteran received a psychological assessment at the request of the Veteran's kidney transplant team.  The psychologist noted that the Veteran's renal dysfunction "may have been due to arthritis medications, and [the Veteran's] renal functioning improved somewhat when these medications were discontinued."  A November 2008 treatment note indicated that the Veteran's kidney function had improved over the preceding year, but no reversible cause for the chronic kidney disease had been identified.  The November 2008 treatment note also stated that the Veteran believed that his kidney disease was the result of the NSAIDs used to treat his arthritis.
      
In connection with his claim for service connection, the Veteran underwent a VA genitourinary examination in November 2008, and the examiner provided a supplemental opinion in May 2009.  The examiner's May 2009 supplemental opinion stated that the NSAIDs that the Veteran took in treatment of his back condition rarely resulted in kidney disease, and affect 4 people per 100,000 people who use them.  The examiner further noted that the Veteran's VA treatment records from April 2009 stated that the etiology of the Veteran's kidney disease was unknown.  While the examiner indicated that it was unlikely that the Veteran's use of NSAIDs caused the Veteran's chronic kidney disease, the Board found that the examiner did not adequately address the evidence of record, including the statement of the Veteran's psychologist that his chronic renal failure "may have been due to arthritis medications."  Additionally, the examiner did not address the possibility that the use of NSDAIDs for the Veteran's back disability many have aggravated a nonservice-connected kidney disease.  Accordingly, the Board solicited an expert opinion from the VHA in December 2011.

In a March 2012 VHA opinion, accompanied by a journal abstract entitled "NSAID Use and Progression of Chronic Kidney Disease," while acknowledging that only fragmentary information was available regarding the Veteran's blood work, indicated that high cumulative NSAID exposure is associated with an increased risk for rapid progression of chronic kidney disease.  The examiner stated that the Veteran presumably received naproxen treatment for a period of approximately six months; this treatment would more likely than not have resulted in a worsening of his renal function.  The Board finds, therefore, that the third Wallin element, a nexus between the Veteran's service-connected disabilities and his chronic kidney condition, is satisfied.

The Board concludes that service connection for a chronic kidney condition is warranted.  The Veteran's claim for service connection is granted, subject to the controlling laws and regulations that govern awards of VA compensation.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic kidney disease is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


